





























FEDERAL HOME LOAN BANK OF DALLAS



2019 EXECUTIVE INCENTIVE PLAN























































--------------------------------------------------------------------------------




FEDERAL HOME LOAN BANK OF DALLAS
2019 EXECUTIVE INCENTIVE PLAN
TABLE OF CONTENTS
PAGE
Article I
INTRODUCTION
1


 
 
 
 
Section 1.1
 
Purpose
1


Section 1.2
 
Effective Date
1


Section 1.3
 
Administration
1


Section 1.4
 
Supplements
1


Section 1.5
 
Definitions
1


 
 
 
 
Article II
PARTICIPATION
2


 
 
 
 
Section 2.1
 
Eligibility and Participation
2


 
 
 
 
Article III
AWARDS
2


 
 
 
 
Section 3.1
 
Awards
2


Section 3.2
 
Performance Goals
3


Section 3.3
 
Earning and Vesting of Awards for Participants
4


Section 3.4
 
Effect of Termination of Service
5


Section 3.5
 
Effect of Reorganization
6


Section 3.6
 
Payment of Awards
6


Section 3.7
 
Reduction or Forfeiture of Awards
7


 
 
 
 
Article IV
ADMINISTRATION
8


 
 
 
 
Section 4.1
 
Appointment of the Committee
8


Section 4.2
 
Powers and Responsibilities of the Committee
8


Section 4.3
 
Income and Employment Tax Withholding
8


Section 4.4
 
Plan Expenses
8


 
 
 
 
Article V
BENEFIT CLAIMS
9





ii



--------------------------------------------------------------------------------




Article VI
AMENDMENT AND TERMINATION OF THE PLAN
9


 
 
 
 
Section 6.1
 
Amendment of the Plan
9


Section 6.2
 
Termination of the Plan
9


 
 
 
 
Article VII
MISCELLANEOUS
9


 
 
 
 
Section 7.1
 
Governing Law
9


Section 7.2
 
Headings and Gender
9


Section 7.3
 
Spendthrift Clause
9


Section 7.4
 
Counterparts
10


Section 7.5
 
No Enlargement of Employment Rights
10


Section 7.6
 
Limitations on Liability
10


Section 7.7
 
Incapacity of Participant
10


Section 7.8
 
Evidence
10


Section 7.9
 
Action by Bank
10


Section 7.10
 
Severability
11


Section 7.11
 
Information to be Furnished by a Participant
11


Section 7.12
 
Binding on Successors
11


 
 
 
 
APPENDIX I
2019 PERFORMANCE PERIOD GOALS & AWARDS
 





iii



--------------------------------------------------------------------------------





ARTICLE I

INTRODUCTION
Section 1.1
Purpose. The purpose of the Federal Home Loan Bank of Dallas 2019 Executive
Incentive Plan (the “Plan”) is to attract, retain and motivate executive
officers of the Federal Home Loan Bank of Dallas (the “Bank”) and to focus their
efforts on achieving the Bank’s business goals while maintaining the Bank’s
safety and soundness. The Plan is a cash-based incentive plan that provides
award opportunities based on achievement of specified performance goals.
 
 
Section 1.2
Effective Date. The “Effective Date” of the Plan is January 1, 2019.
 
 
Section 1.3
Administration. The Plan will be administered by the Compensation & Human
Resources Committee (the “Committee”) of the Bank’s Board of Directors (the
“Board”). The Committee, from time to time, may adopt any rules and procedures
it deems necessary or desirable for the proper and efficient administration of
the Plan that are consistent with the terms of the Plan. Any notice or document
required to be given or filed with the Committee will be properly given or filed
if delivered to or mailed by registered mail, postage paid, to the General
Counsel, Federal Home Loan Bank of Dallas, 8500 Freeport Parkway South, Suite
100, Irving, TX 75063.
 
 
Section 1.4
Supplements. The provisions of the Plan may be modified by supplements to the
Plan only if in writing and approved by the Board. The terms and provisions of
each supplement are a part of the Plan and supersede any other provisions of the
Plan to the extent necessary to eliminate any inconsistencies between the
supplement and any other Plan provisions.
 
 
Section 1.5
Definitions. The following terms are defined in the Plan in the following
Sections:

Term
Plan Sections
Annual Award
3.3(a)
Award
3.1
Bank
1.1
Board
1.3
Committee
1.3
Deferral Performance Period
3.1
Deferred Award
3.3(b)
Disability
3.4(d)(i)
Effective Date
1.2
Extraordinary Occurrences
3.1(c)
FHFA
3.5(b)
Award Payment
3.1(c)





1

--------------------------------------------------------------------------------




Participant
2.1
Stretch
3.2(b)(iii)
Performance Goals
3.2
Performance Period
3.1
Plan
1.1
Reduction in Force
3.4(d)(ii)
Reorganization
3.5(b)
Target
3.2(b)(ii)
Threshold
3.2(b)(i)
 

 








ARTICLE II

PARTICIPATION
Section 2.1
Eligibility and Participation. Participation in the Plan is limited to those
officers of the Bank that are voting members of the Executive Management
Committee, each a Participant in the plan.

ARTICLE III

AWARDS
Section 3.1
Awards. At the beginning of each Performance Period, the Board will make an
“Award” to eligible Participants. As described in this Article, Awards will be
Annual Awards (as defined in subsection 3.3(a)) and Deferred Awards (as defined
in subsection 3.3(b)). Each Award will be equal to a percentage of the
Participant’s annual base salary, as described in Appendix I to the Plan. A
“Performance Period” is the one-calendar year period over which an Annual Award
can be earned and vested pursuant to subsection 3.3(a). A “Deferral Performance
Period” is the three-calendar year period over which a Deferred Award can be
earned and vested pursuant to subsection 3.3(b). A Deferral Performance Period
begins on the January 1st immediately following the applicable Performance
Period.
 
 
(a)
Award Notification. Participants will be notified by the Bank of an Annual Award
and a Deferred Award.
 
 
(b)
Award Levels. Participants will receive Awards for each Performance Period based
on their position with the Bank as described in Appendix I to the Plan.







2



--------------------------------------------------------------------------------




    
(c)
Award Payment. The Award Payment is the amount of an earned and vested Annual
Award and Deferred Award (or, in the case of 2019, the amount of the Gap Year
Award earned under the 2017 Omnibus Incentive Plan, based on the achievement of
the performance factors applicable to those awards), as adjusted based upon the
level at which the Performance Goals have been achieved, that is ultimately paid
to a Participant under the Plan and the 2017 Omnibus Incentive Plan. The Board,
in its discretion, may consider Extraordinary Occurrences when assessing
performance results and determining Award Payments. “Extraordinary Occurrences”
mean those events that, in the opinion and discretion of the Board, are outside
the significant influence of the Participant or the Bank and are likely to have
a significant unanticipated effect, whether positive or negative, on the Bank’s
operating and/or financial results.
 
 
Section 3.2
Performance Goals. “Performance Goals” are the performance factors established
by the Board for each Performance Period and Deferral Performance Period as set
forth in Appendix I to the Plan, which are taken into consideration in
determining the value of an Annual Award or Deferred Award. The Board may adjust
the Performance Goals to ensure the purposes of the Plan are served.
 
 
(a)
Establishment of Performance Goals. Performance Goals for Performance Periods
and Deferral Performance Periods will be communicated to Participants after they
have been established by the Board.
 
 
(b)
Achievement Level. Generally, three achievement levels will be defined for each
Performance Goal in determining how much of an Award is earned.
(i)    Threshold. The “Threshold” achievement level is the minimum achievement
level accepted for a Performance Goal.
(ii)    Target. The “Target” achievement level is aligned to satisfactory
business results.
(iii)    Stretch. The “Stretch” achievement level is achievement that
substantially exceeds the Target achievement level.

Some goals may have only a Target and/or a Stretch achievement level and in some
instances a goal might be Pass/Fail.
(c)
Interpolation. Achievement levels between Threshold and Target and between
Target and Stretch will be interpolated in a consistent manner as determined by
the Committee.
 
 
(d)
Considerations in Establishing Performance Goals. In determining appropriate
Performance Goals and the relative weight assigned to each Performance Goal, the
Committee will:





3



--------------------------------------------------------------------------------




 
(i)    Balance risk and financial results in a manner that does not encourage
Participants to expose the Bank to imprudent risks;
(ii)    Make such determination in a manner designed to ensure that
Participants’ overall compensation is balanced and not excessive in amount and
that the Annual Awards and Deferred Awards are consistent with the Bank’s
policies and procedures regarding such compensation arrangements; and
(iii)    Monitor the success of the Performance Goals and weighting established
in prior years, and make appropriate adjustments in future calendar years as
needed so that payments appropriately incentivize Participants, appropriately
reflect risk and align with regulatory guidance.
 
 
 Section 3.3
Earning and Vesting of Awards for Participants.
 
 
(a)
Earning and Vesting of Annual Awards. Fifty percent of the combined Annual Award
and Deferred Award will become earned and vested on the last day of the
Performance Period, provided the following requirements are met (an “Annual
Award”):
(i)    The applicable Performance Goals for the Performance Period are
satisfied;
(ii)    The Participant received a performance rating for the Performance Period
of at least “Meets Expectations” in their individual performance rating; and
(iii)    The Participant is actively employed on the last day of the Performance
Period, unless otherwise provided in subsection 3.4(b) or 3.4(c) or Section 3.5.
 
 
(b)
Earning and Vesting of Deferred Awards. The remaining 50 percent of the combined
Annual Award and Deferred Award will become earned and vested on the last day of
the Deferral Performance Period, provided the following requirements are met (a
“Deferred Award”):
(i)    The applicable Performance Goals for the Deferral Performance Period are
satisfied;
(ii)    The Participant received at least a “Meets Expectations” performance
rating for the final year of the Deferral Performance Period; and
(iii)    The Participant is actively employed on the last day of the Deferral
Performance Period, unless otherwise provided in subsection 3.4(b) or 3.4(c) or
Section 3.5.
 
 
(c)
Calculation of Awards. The calculation of Annual Awards and Deferred Awards will
be calculated in accordance with Appendix I to the Plan.





4



--------------------------------------------------------------------------------




 Section 3.4
Effect of Termination of Service.
 
 
(a)
In General. If a Participant incurs a Termination of Service for any reason
other than a reason set forth in subsection 3.4(b) or 3.4(c) or Section 3.5, the
Participant’s Unvested Award will be forfeited effective as of the date of such
Termination of Service.
 
 
(b)
Termination Due to Death or Disability.
(i)    Notwithstanding the provisions of Section 3.3 and subsection 3.4(a), if a
Participant incurs a Termination of Service due to death or Disability during a
Deferral Performance Period, then the Participant’s Deferred Award for all years
of the three-year Deferral Performance Period will be treated as earned and
vested based on the assumption the Bank would have achieved the applicable
Performance Goals at the Target achievement level for the Deferral Performance
Period.
(ii)    Notwithstanding the provisions of Section 3.3 and subsection 3.4(a), if
a Participant incurs a Termination of Service during a Performance Period due to
death or Disability, any Annual Award which has not been earned and vested for
the year of the Participant’s Termination of Service due to death or Disability,
will be treated as earned and vested for the portion of the Performance Period
during which the Participant was employed based on the assumption the Bank would
have achieved the Performance Goals at the Target achievement level for the
Performance Period.
 
 
(c)
Termination Due to a Reduction in Force.
Notwithstanding the provisions of Section 3.3 and subsection 3.4(a), if a
Participant incurs a termination of service during a Performance Period or
Deferral Performance Period due to a termination by the Bank without Cause due
to a Reduction in Force:
An Annual Award will be treated as earned and vested for the portion of the
Performance Period during which the Participant was employed to the extent the
Performance Goals for the Performance Period are satisfied. Payment of any Award
will be made according to the normal scheduled date. A Deferred Award will be
treated as fully earned and vested upon completion of the three-year Performance
Period.
 
 
(d)
Definitions.
(i)    “Disability” is defined as per the Bank’s Long-term Disability Plan.
(ii)    “Reduction in Force” means an involuntary termination of service of a
Participant pursuant to the Bank’s Reduction in Workforce Policy.



5



--------------------------------------------------------------------------------




 Section 3.5
Effect of Reorganization.
 
 
(a)
Notwithstanding the provisions of Sections 3.3 and 3.44, if a Reorganization of
the Bank occurs, then any portion of an Annual Award will be paid on a pro-rated
basis while any Deferred Award which has not otherwise become earned and vested
as of the date of the Reorganization will be treated as 100 percent earned and
vested effective as of the date of the Reorganization based on the assumption
the Bank would have achieved the Performance Goals at the Target achievement
level for the Performance Period and/or the Deferral Performance Period. Any
interest accrued on the Deferred Award through the Reorganization date will be
added to the Award Payment.
 
 
(b)
“Reorganization” of the Bank will mean the occurrence at any time of any of the
following events:
(i)    The Bank is merged or consolidated with or reorganized into or with
another bank or other entity, or another bank or other entity is merged or
consolidated into the Bank;
(ii)    The Bank sells or transfers all, or substantially all of its business
and/or assets to another bank or other entity; or
(iii)    The liquidation or dissolution of the Bank.
The term “Reorganization” shall not include any Reorganization that is mandated
by federal statute, rule, regulation, or directive, including 12 U.S.C. § 1421,
et seq., as amended, and 12 U.S.C. § 4501 et seq., as amended, and which the
Director of the Federal Housing Finance Agency (the “FHFA”) (or successor
agency) has determined should not be a basis for accelerating vesting under this
Plan, by reason of the capital condition of the Bank or because of unsafe or
unsound acts, practices, or condition ascertained in the course of the FHFA’s
supervision of the Bank or because any of the conditions identified in 12 U.S.C.
§ 4617(a)(3) are met with respect to the Bank (which conditions do not result
solely from the mandated reorganization itself, or from action that the FHFA has
required the Bank to take under 12 U.S.C. § 1431(d)).
 
 
 Section 3.6
Payment of Awards.
 
 
(a)
Payments Related to Termination of Service. The following provisions apply to
Awards payable as a result of a termination of service.
(i)    In the event of a termination of service due to death or Disability, 100
percent of an Award will be paid in a single sum within 75 days of the date of
termination of service.
(ii)    In the event of a termination of service due to termination by the Bank
without Cause due to a Reduction in Force, payment of an Award will be





6



--------------------------------------------------------------------------------




 
made in a single sum within 75 days following the end of the Performance Period
or Deferral Performance Period, as applicable. Notwithstanding the foregoing, in
the event of a Reduction in Force, a Participant must execute the severance
agreement offered by the Bank in order to be eligible to receive payment.
 
 
(b)
Payments Not Related to a Termination of Service. Award Payments which become
vested for reasons other than a termination of service, will be paid in a single
sum within 75 days following the end of the Performance Period or Deferral
Performance Period, as applicable.
 
 
(c)
Notwithstanding the foregoing provisions of this Section, Awards will be paid
upon approval by the Board, and after review of the calculations by the FHFA.
However, in the event of a Reorganization, Award Payments will be made in a
single sum on the date on which the Reorganization occurs.
 
 
 Section 3.7
Reduction or Forfeiture of Awards.
 
 
(a)
Any Awards not yet paid may be reduced or eliminated, if any actual losses or
other measures or aspects of performance are realized which would have caused a
reduction in the amount of the Awards.
 
 
(b)
Notwithstanding any other provision of the Plan, if during the most recent
examination of the Bank by the FHFA, the FHFA identified an unsafe or unsound
practice or condition that is material to the financial operation of the Bank
within the Participant’s area(s) of responsibility and such unsafe or unsound
practice or condition is not subsequently resolved in favor of the Bank, then
all of a Participant’s vested and unvested Awards will be forfeited. Any future
payments for a vested Award will cease and the Bank will have no further
obligation to make such payments.
 
 
(c)
By resolution, the Board may reduce or eliminate an Award that is otherwise
earned under this Plan but not yet paid, if the Board finds that a serious,
material safety-soundness problem, or a serious, material risk-management
deficiency exists at the Bank, or if: (i) operational errors or omissions result
in material revisions to the financial results, information submitted to the
FHFA, or data used to determine incentive payouts; (ii) submission of material
information to the SEC, Office of Finance, and/or FHFA is significantly past
due, or (iii) the Bank fails to make sufficient progress, as determined by the
Board, in the timely remediation of significant examination, monitoring and
other supervisory findings.



7



--------------------------------------------------------------------------------






ARTICLE IV

ADMINISTRATION
 Section 4.1
Appointment of the Committee. The Committee, or a duly authorized officer or
officers of the Bank empowered by the Committee to act on its behalf under
subsection 4.2(c), will be responsible for administering the Plan, and the
Committee will be charged with the full power and the responsibility for
administering the Plan in all its details; provided that the power to determine
eligibility pursuant to Article II is reserved to the Board.
 
 
 Section 4.2
Powers and Responsibilities of the Committee. The Committee will have all powers
necessary to administer the Plan, including the power to construe and interpret
the Plan document; to decide all questions relating to an individual’s continued
eligibility to participate in the Plan; to determine the amount, manner and
timing of any distribution of benefits under the Plan; to resolve any claim for
benefits in accordance with Article V, and to appoint or employ advisors,
including legal counsel, to render advice with respect to any of the Committee’s
responsibilities under the Plan. Any construction, interpretation, or
application of the Plan by the Committee will be final, conclusive and binding.
 
 
(a)
Records and Reports. The Committee, or a duly authorized officer or officers of
the Bank empowered by the Committee to act on its behalf under subsection
4.2(c), will be responsible for maintaining sufficient records to determine each
Participant’s eligibility to participate in the Plan.
 
 
(b)
Rules and Decisions. The Committee may adopt such rules as it deems necessary,
desirable, or appropriate in the administration of the Plan. All rules and
decisions of the Committee will be applied uniformly and consistently to all
Participants in similar circumstances. When making a determination or
calculation, the Committee will be entitled to rely upon information furnished
by a Participant, the Bank or the legal counsel of the Bank.
 
 
(c)
Delegation. The Committee may authorize one or more officers or employees of the
Bank to perform administrative responsibilities on its behalf under the Plan.
Any such duly authorized officer will have all powers necessary to carry out the
administrative duties delegated to such officer by the Committee.
 
 
 Section 4.3
Income and Employment Tax Withholding. The Bank will withhold from payments to
Participants of their Awards, to the extent required by law, all applicable
federal, state, city and local taxes.
 
 
 Section 4.4
Plan Expenses. The expenses incurred for the administration and maintenance of
the Plan will be paid by the Bank.





8



--------------------------------------------------------------------------------




ARTICLE V

BENEFIT CLAIMS
While a Participant need not file a claim to receive his or her benefit under
the Plan, if he or she wishes to do so, a claim must be made in writing and
filed with the Committee. If a claim is denied, the Committee will furnish the
claimant with written notice of its decision. A claimant may request a full and
fair review of the denial of a claim for benefits by filing a written request
with the Committee.
ARTICLE VI

AMENDMENT AND TERMINATION OF THE PLAN
 Section 6.1
Amendment of the Plan. The Bank, acting through the Board, may amend the Plan at
any time in its sole discretion. Notwithstanding the foregoing, the Bank may not
amend the Plan to reduce a Participant’s Award as determined on the day
preceding the effective date of the amendment or to otherwise retroactively
impair or adversely affect the rights of a Participant.
 
 
 Section 6.2
Termination of the Plan. The Bank, acting through the Board, may terminate the
Plan at any time in its sole discretion. Absent an amendment to the contrary,
Plan benefits that were earned and vested prior to the termination will be paid
at the times and in the manner provided for by the Plan at the time of the
termination.

ARTICLE VII

MISCELLANEOUS
 Section 7.1
Governing Law. Except to the extent superseded by laws of the United States, the
laws of Texas will be controlling in all matters relating to the Plan without
regard to the choice of law principles therein. The Plan and all Awards are
intended to comply, and will be construed by the Bank in a manner in which they
are exempt from or comply with the applicable provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). To the extent there is
any conflict between a provision of the Plan or an Award and a provision of Code
Section 409A, the applicable provision of Code Section 409A will control.
 
 
 Section 7.2
Headings and Gender. The headings and subheadings in the Plan have been inserted
for convenience of reference only and will not affect the construction of the
Plan provisions. In any necessary construction, the masculine will include the
feminine and the singular the plural, and vice versa.





9



--------------------------------------------------------------------------------




 Section 7.3
Spendthrift Clause. No benefit or interest available under the Plan will be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or attachment by creditors of a Participant, either
voluntarily or involuntarily.
 
 
 Section 7.4
Counterparts. This Plan may be executed in any number of counterparts, each one
constituting but one and the same instrument, and may be sufficiently evidenced
by any one counterpart.
 
 
 Section 7.5
No Enlargement of Employment Rights. Nothing contained in the Plan may be
construed as a contract of employment between the Bank and any person, nor may
the Plan be deemed to give any person the right to be retained in the employ of
the Bank or limit the right of the Bank to employ or discharge any person with
or without cause.
 
 
 Section 7.6
Limitations on Liability. The individual members of the Board will, in
accordance with the Bank’s by-laws, be indemnified and held harmless by the Bank
with respect to any alleged breach of responsibilities performed or to be
performed hereunder. In addition, notwithstanding any other provision of the
Plan, neither the Bank nor any individual acting as an employee or agent of the
Bank will be liable to a Participant for any claim, loss, liability or expense
incurred in connection with the Plan, except when the same has been
affirmatively determined by a court order or by the affirmative and binding
determination of an arbitrator, to be due to the gross negligence or willful
misconduct of that person.
 
 
 Section 7.7
Incapacity of Participant. If any person entitled to receive a distribution
under the Plan is physically or mentally incapable of personally receiving and
giving a valid receipt for any payment due (unless a prior claim for the
distribution has been made by a duly qualified guardian or other legal
representative), then, unless and until a claim for the distribution has been
made by a duly appointed guardian or other legal representative of the person,
the Committee may provide for the distribution to be made to any other
individual or institution then contributing toward or providing for the care and
maintenance of the person. Any payment made for the benefit of the person under
this Section will be a payment for the account of such person and a complete
discharge of any liability of the Bank and the Plan.
 
 
 Section 7.8
Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person relying on the
evidence considers pertinent and reliable, and signed, made or presented by the
proper party or parties.
 
 
 Section 7.9
Action by Bank. Any action required of or permitted by the Bank under the Plan
will be by resolution of the Board or by a person or persons authorized by
resolution of the Board.



10



--------------------------------------------------------------------------------




 Section 7.10
Severability. In the event any provisions of the Plan are held to be illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and endorsed as if
the illegal or invalid provisions had never been contained in the Plan.
 
 
 Section 7.11
Information to be Furnished by a Participant. A Participant, or his or her
beneficiary, must furnish the Committee with any and all documents, evidence,
data or other information the Committee considers necessary or desirable for the
purpose of administering the Plan. Benefit payments under the Plan are
conditioned on a Participant (or beneficiary) furnishing full, true and complete
data, evidence or other information to the Committee, and on the prompt
execution of any document reasonably related to the administration of the Plan
requested by the Committee.
 
 
 Section 7.12
Binding on Successors. The Plan will be binding upon and inure to the benefit of
the Bank and its successors and assigns, and the successors, assigns, designees
and estates of a Participant. The Plan will also be binding upon and inure to
the benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan will preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another organization which assumes the Plan and all
obligations of the Bank hereunder. The Bank agrees that it will make appropriate
provision for the preservation of a Participant’s rights under the Plan in any
agreement or plan which it may enter into to effect any merger, consolidation,
reorganization or transfer of assets. Upon such a merger, consolidation,
reorganization or transfer of assets and assumption of Plan obligations of the
Bank, the term “Bank” will refer to such other organization and the Plan will
continue in full force and effect.



11



--------------------------------------------------------------------------------





APPENDIX I

2019 PERFORMANCE PERIOD AWARDS & GOALS
A.
Incentive Opportunities

 
TOTAL INCENTIVE AS % OF COMPENSATION
ANNUAL INCENTIVE AS % OF COMPENSATION
DEFERRED INCENTIVE
AS % OF COMPENSATION
 
 
 
 
 
 
 
 
 
 
 
Threshold
Target
Maximum
Threshold
Target
Maximum
Threshold
Target
Maximum
CEO
50
%
75
%
95
%
25
%
37.5
%
47.5
%
25
%
37.5
%
47.5
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SEO
30
%
50
%
65
%
15
%
25
%
32.5
%
15
%
25
%
32.5
%





B.
2019 Performance Goals

Information in this section of Appendix I relating to individual performance
goals has been excluded and will be disclosed in the Registrant’s periodic
filing following the completion of the 2019 Performance Period.




C.    Deferred Performance Goals
If the following “Safety and Soundness” Goals are achieved, the deferral is paid
in full with an additional annual compounding interest rate of 6% applied to the
deferred awards: (i) no material risk-management deficiency exists at the Bank;
(ii) no operational errors or omissions result in material revisions to the
financial results, information submitted to the FHFA, or data used to determine
incentive payouts; (iii) no submission of material information to the SEC,
Office of Finance, and/or FHFA is significantly past due; (iv) the Bank makes
sufficient progress, as determined by the Board, in the timely remediation of
significant examination, monitoring and other supervisory findings; and (v) the
Bank has sufficient capital to pay dividends and repurchase member stock.



